DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 5/3/2022. Claims 1 and 7 are currently amended. Claims 4-6 and 10 are canceled. Claims 1-3 and 7-9 are pending review in this action. The previous objections regarding the Drawings and the Claims are withdrawn in light of Applicant's amendment to the Drawings and the Claims. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claims 1 and 7. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shembel et al. (US 20090117461A1) and further in view of Liu (CN 110061222B) and Wang et al. (Reviving lithium cobalt oxide-based lithium secondary batteries-toward a higher energy density. Chem. Soc. Rev., 47, 6505 (2018)).
In Regards to Claim 1:
Shembel discloses a method for preparation of a coating material for a lithium battery [0006], comprising the steps of: (a) preparing a dry powder by mixing 86-91 wt% of an active material [0090] and 6-10 wt% of a conductive material [0091] for a first time and at a first speed. Shembel further discloses that the active material is lithium cobaltate (LiCoO2) [0008]. Shembel further discloses the preparation of a binder solution [0094] by mixing 2-4 wt% of an adhesive [0095] and 96-98 wt% of a solvent [0096] using a mixer-emulsifier [0096]. Shembel further discloses the mixing of the dry powder and the binder solution at a second speed to form a mixed solution [0098] and that the mixed solution is then placed in a vacuum container for 30 minutes [0131]. Shembel further teaches that the mixing of the dry powder can be performed using a ball mixer or any other suitable mixer designed for dry component mixing [0093]. Shembel further discloses that the conductive material is carbon black [0009/0091], and the adhesive is PVDF (resin) [0054] and solvent is acetone [0017].
Shembel further teaches that the dry powder and binder solution are introduced to the mixed solution iteratively under continuous mixing conditions [0099-0100], and are homogenized using different types of mixing occurring at different speeds for different periods of time [0128-0130]. Specifically, Shembel teaches that the dry powder is introduced to the mixed solution in 10-15% portions [0099], thus, the addition of the dry powder in 15% portions reads upon the “about 16.7 volume percent of the dry powder” required by Claim 1. Shembel further discloses that forming of the mixed solution by mixing the dry power and the binder solution is performed at a second speed of 1500-8000 rpm [0130]. 
Shembel is deficient in disclosing: 1) that the mixed solution in the step (b) is prepared by: iteratively mixing about 16.7 volume percent of the dry powder and 25 volume percent of the binder solution for either a first period of time or a third period of time at the second speed, and thereby forming a first, second, third, fourth, fifth, sixth, seventh, and eighth temporary mixture; 2) that both the dry powder and the binder solution are mixed at the same first speed and for the same first period of time; 3) that the binder solution is prepared by mixing 5-20 wt% of an adhesive and 80-95 wt% of a solvent; 4) that the first speed is 50 rpm-200 rpm and wherein the first period of time and the second period of time, respectively, range from 30 minutes to 2 hours and from 1 hour to 4 hours; 5) the nano-dispersing of the mixed solution to obtain the coating material; and 6) that the coating material includes a plurality of molecules of said conductive material and a plurality of ring-shaped connecting units, and wherein respective of said plurality of the molecules of the conductive material are connected to each other by a corresponding one of said plurality of ring-shaped connecting units to form a ring- shaped three-dimensional structure of said respective molecules of said conductive material, thus forming said coating material to contain a plurality of said ring-shaped three-dimensional structures of said conductive material molecules.
Regarding 1), as Shembel does teach the iterative addition of the dry powder and binder solution to the mixed solution, as well as the use of different types of mixing at different speeds and for different periods of time, temporary (intermediate) mixtures are necessarily formed throughout the process of forming the mixed solution. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to try to optimize the quality and degree of mixing for the mixed solution of Shembel by iteratively adding about 16.7 volume percent of the dry powder and 25 volume percent of the binder solution for either a first period of time or a third period of time at the second speed, and in the process of doing so, forming a first, second, third, fourth, fifth, sixth, seventh, and eighth temporary mixture, as it is known in the art to iteratively introduce material into a mixture and use various speeds of mixing to thoroughly and evenly combine a mixture, as taught by Shembel. By doing so, the limitation of Claim 1 requiring that the mixed solution in the step (b) is prepared by: iteratively mixing about 16.7 volume percent of the dry powder and 25 volume percent of the binder solution for either a first period of time or a third period of time at the second speed, and thereby forming a first, second, third, fourth, fifth, sixth, seventh, and eighth temporary mixture, is met.
Regarding 2), Liu discloses a method of preparing an electrode slurry for a lithium ion battery (p.1, lines 6-7), wherein the electrode slurry is comprised of an active material, a conductive material, a binder, and a solvent (p.2, lines 5-6). Liu further discloses that the method includes a step (1) wherein the binder and the solvent are mixed to form a binder solution (p.1, line 41) at a speed of 40-60 rpm for 1-3 hours (p.2, lines 21-22). Liu further discloses that the method includes a step (3) wherein the conductive material and the active material are mixed to form a dry powder (p.2, line 3) at a speed of 25-60 rpm for 1-2 hours (p.2, lines 27-28). In other words, Liu discloses that the mixing of the dry power and the mixing of the binder solution may be performed at the same speed and for the same period of time, such as at a speed of 50 rpm for 1.5 hours, as an example.
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to choose, without undue experimentation and with a reasonable expectation of success, the same first speed and the same first time for the mixing of each of the dry powder and the binder solution of Shembel, as it is known in the art to use the same time and speed to mix individual dry and wet mixtures during the preparation of coating materials for lithium ion batteries, as taught by Liu. By doing so, the limitation of Claim 1 requiring that the first speed and first period of time for the preparation of the dry powder and the first speed and first period of time for the preparation of the binder solution are the same, is met.
Regarding 3), Liu further discloses that the mass ratio of active material : conductive material : binder is (90-97) : (1-4) : (2-6) and that the total solid content of the slurry is 55%-75% (p.2, lines 7-8). Thus, for example, when the total solid content of the slurry is 55%, the total solvent content of the slurry is 45%. In such a scenario, when the binder is present at 3%, the total amount of binder present in the binder/solvent mixture would be 6.25% by mass and the total amount of solvent present in the binder/solvent mixture would be 93.75% by mass, which lies within the ranges required by the instant claims. Liu further discloses that the preparation method of the electrode slurry produces a battery with excellent electrochemical performance and high-energy density (p.1, lines 31-32).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to use the composition of Liu in Shembel as it is known in the art to produce an electrode slurry for a lithium battery having good electrochemical performance and high energy density, as taught by Liu. By doing so, the limitation of Claim 1 requiring that the binder solution is prepared by mixing 5-20 wt% of an adhesive and 80-95 wt% of a solvent, is met. 
Regarding 4), Liu discloses a method of preparing an electrode slurry for a lithium ion battery (p.1, lines 6-7), the method including a step (1) wherein the binder and the solvent are mixed to form a binder solution (p.1, line 41) at a speed of 40-60 rpm for 1-3 hours (p.2, lines 21-22). Liu further discloses that the method includes a step (3) wherein the conductive material and the active material are mixed to form a dry powder (p.2, line 3) at a speed of 25-60 rpm for 1-2 hours (p.2, lines 27-28). Thus, looking only at the overlap in the ranges of speed and periods of time taught by Liu for use in mixing the binder solution and the dry powder individually, we see that Liu provides a range for the first speed of 40-60 rpm and a first period of time of 1-2 hours.  Liu further discloses that the method includes a step (4) of degassing the mixed solution under vacuum which is performed for a second period of time of 0.5-1 hours (p.2, line 31). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the first speed, first period of time, and second period of time of Shembel, the ranges taught by Liu, which are known in the art as common ranges for equivalent steps in the production of an electrode slurry for a lithium ion battery and overlap with the claimed ranges. By doing so, the limitation of Claim 1 requiring the first speed and the second speed are 50 rpm-200 rpm and 1000 rpm-2000 rpm, respectively, and wherein the first period of time and the second period of time respectively range from 30 minutes to 2 hours and from 1 hour to 4 hours, is met.
Regarding 5), Wang provides a detailed review of the uses of lithium cobalt oxide-based Li-ion batteries (LCO-based LIBs) (p.6-10, 1. Introduction). Wang teaches that the morphology of LCO has been extensively studied to increase control of the properties of LCO, and that many nano-structured LCO structures such as nanotubes, nanoplates, nanowires, etc., have been reported to be used in high-voltage LIBs (p.47, 6. Morphology control, first paragraph). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to ensure that Shembel’s active material (constituting 86-91 wt% of the dry mixture) is in the form of nanoparticles for the purpose of improving the performance of the battery. In the combination of Shembel and Wang, the formation of the mixed solution would necessarily result in the nano-dispersing of the mixed solution to obtain the coating material and the limitation of Claim 1 requiring the nano-dispersing of the mixed solution to obtain the coating material, is met.
Shembel does not explicitly state that the coating material includes a plurality of molecules of said conductive material and a plurality of ring-shaped connecting units, and wherein respective of said plurality of the molecules of the conductive material are connected to each other by a corresponding one of said plurality of ring-shaped connecting units to form a ring- shaped three-dimensional structure of said respective molecules of said conductive material, thus forming said coating material to contain a plurality of said ring-shaped three-dimensional structures of said conductive material molecules. However, upon the above modifications, the coating material produced by the method of Shembel has the same composition and is produced via the same process steps the coating material of Claim 1 of the instant application.
For example, exemplary embodiment one described in the instant specification (p.16, line 15- p.18, line 12) contains lithium cobaltate, carbon black, resin, and acetone as the components of the coating material present in amounts within the ranges outline in Claim 1. Such components are processed via the steps outline in Claim 1 to produce the coating material. As the components, amounts, and processing steps of modified Shembel are the same as those of the exemplary embodiment, the coating material of modified Shembel necessarily would include a plurality of molecules of said conductive material and a plurality of ring-shaped connecting units, and wherein respective of said plurality of the molecules of the conductive material are connected to each other by a corresponding one of said plurality of ring-shaped connecting units to form a ring- shaped three-dimensional structure of said respective molecules of said conductive material, thus forming said coating material to contain a plurality of said ring-shaped three-dimensional structures of said conductive material molecules. 
Thus, with all of the modifications to Shembel as detailed above, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Shembel as modified by Liu and Wang discloses the method for preparation of a coating material of Claim 1 as set forth above. Shembel further discloses that the active material is lithium cobaltate (LiCoO2) [0008] and the conductive material is carbon black [0009/0091]. Therefore, Shembel meets all of the limitations of Claim 2.
In Regards to Claim 3 (Dependent Upon Claim 1):
Shembel as modified by Liu and Wang discloses the method for preparation of a coating material of Claim 1 as set forth above. Shembel further discloses that the adhesive is PVDF (resin) [0054] and solvent is acetone [0017]. Therefore, Shembel meets all of the limitations of Claim 3.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shembel et al. (US 20090117461A1) and further in view of Liu (CN 110061222B).
In Regards to Claim 7: 
Shembel discloses a method for preparation of a coating material for a lithium battery [0006], comprising the steps of: (a) preparing a dry powder by mixing 86-91 wt% of an active material [0090] and 6-10 wt% of a conductive material [0091] for a first time and at a first speed. Shembel further discloses the preparation of a binder solution [0094] by mixing 2-4 wt% of an adhesive [0095] and 96-98 wt% of a solvent [0096] using a mixer-emulsifier [0096]. Shembel further discloses mixing the dry powder and the binder solution to form a mixed solution [0098] and that the mixed solution is them placed in a vacuum container for a second period of time and stirred at a second speed [0131]. Shembel further teaches that the mixing of the dry powder can be performed using a ball mixer or any other suitable material designed for dry component mixer [0093]. Shembel further discloses that the solvent is acetone [0017]. Shembel further discloses that forming of the mixed solution by mixing the dry power and the binder solution is performed at a second speed of 1500-8000 rpm [0130] and is subjected to degassing under vacuum for a second period of time which is 30 minutes long [0131]. 
Shembel is deficient in disclosing: 1) that both the dry power and the binder solution are mixed at the same first speed and for the same first period of time; 2) that the binder solution is prepared by mixing 5-20 wt% of an adhesive and 80-95 wt% of a solvent; 3) that the first speed is 50 rpm-2000 rpm and wherein the first period of time ranges from 1 hour to 4 hours.
Regarding 1), Liu discloses a method of preparing an electrode slurry for a lithium ion battery (p.1, lines 6-7), wherein the electrode slurry is comprised of an active material, a conductive material, a binder, and a solvent (p.2, lines 5-6). Liu further discloses that the method includes a step (1) wherein the binder and the solvent are mixed to form a binder solution (p.1, line 41) at a speed of 40-60 rpm for 1-3 hours (p.2, lines 21-22). Liu further discloses that the method includes a step (3) wherein the conductive material and the active material are mixed to form a dry powder (p.2, line 3) at a speed of 25-60 rpm for 1-2 hours (p.2, lines 27-28). In other words, Liu discloses that the mixing of the dry power and the mixing of the binder solution can be performed at the same speed and for the same period of time, such as at a speed of 50 rpm for 1.5 hours, as an example.
 Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to choose, without undue experimentation and with a reasonable expectation of success, the same first speed and the same first time for mixing of each of the dry powder and the binder solution of Shembel, as it is known in the art to use the same time and speed to mix individual dry and wet mixtures during the preparation of coating materials for lithium ion batteries, as taught by Liu. By doing so, the limitation of Claim 7 requiring that the first speed and first period of time for the preparation of the dry powder and the first speed and first period of time for the preparation of the binder solution are the same, is met.
Regarding 2), Liu further discloses that the mass ratio of active material : conductive material : binder is (90-97) : (1-4) : (2-6) and that the total solid content of the slurry is 55%-75% (p.2, lines 7-8). Thus, for example, when the total solid content of the slurry is 55%, the total solvent content of the slurry is 45%. In such a scenario, when the binder is present at 3%, the total amount of binder present in the binder/solvent mixture would be 6.25% by mass and the total amount of solvent present in the binder/solvent mixture would be 93.75% by mass, which lies within the ranges required by the instant claims. Liu further discloses that the preparation method of the electrode slurry results in a battery with excellent electrochemical performance (p.1, lines 31-32).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to use the composition of Liu in Shembel as it is known in the art to produce an electrode slurry for a lithium battery having good electrochemical performance and high energy density, as taught by Liu. By doing so, the limitation of Claim 7 requiring that the binder solution is prepared by mixing 5-20 wt% of an adhesive and 80-95 wt% of a solvent, is met.
Regarding 3), Liu discloses a method of preparing an electrode slurry for a lithium ion battery (p.1, lines 6-7), the method including a step (1) wherein the binder and the solvent are mixed to form a binder solution (p.1, line 41) at a speed of 40-60 rpm for 1-3 hours (p.2, lines 21-22). Liu further discloses that the method includes a step (3) wherein the conductive material and the active material are mixed to form a dry powder (p.2, line 3) at a speed of 25-60 rpm for 1-2 hours (p.2, lines 27-28). Thus, looking only at the overlap in the ranges of speed and periods of time taught by Liu for use in mixing the binder solution and the dry powder individually, we see that Liu provides a range for the first speed of 40-60 rpm and a first period of time of 1-2 hours.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the first speed and first period of time of time of Shembel, the ranges taught by Liu, which are known in the art as common ranges for equivalent steps (to those of Shembel) in the production of an electrode slurry for a lithium ion battery and overlap with the claimed ranges. By doing so, the limitation of Claim 7 requiring the first speed is 50 rpm-2000 rpm and wherein the first period of time ranges from 1 hour to 4 hours, is met.
Thus, with all of the modifications to Shembel as detailed above, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 7): 
Shembel as modified by Liu discloses the method for preparation of a coating material of Claim 7 as set forth above. Shembel further discloses that the active material is lithium cobaltate (LiCoO2) [0008] and the conductive material is carbon black [0009/0091]. Therefore, Shembel meets all of the limitations of Claim 8.
In Regards to Claim 9 (Dependent Upon Claim 7):
Shembel as modified by Liu discloses the method for preparation of a coating material of Claim 7 as set forth above. Shembel further discloses that the adhesive is PVDF (resin) [0054]. Therefore, Shembel meets all of the limitations of Claim 9.
Response to Arguments
Applicant’s arguments, filed 5/3/2022, with respect to the rejection of Claims 1 and 7 under Shembel et al. (US 20090117461A1) as modified by Liu (CN 110061222B) and Wang et al. (Reviving lithium cobalt oxide-based lithium secondary batteries-toward a higher energy density. Chem. Soc. Rev., 47, 6505 (2018)) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, after further search and consideration, the previously presented combination of Shembel as modified by Liu and Wang (Claim 1) was found to address the amended claims.
As detailed in the present office action, Shembel as modified by Liu and Wang reads upon the limitations of Claim 1 which were found in Claims 1, 4, 5, and 6 (now incorporated in amended Claim 1) of the previously reviewed claim set as they read upon the same limitations in the previous office action. Furthermore, the coating material of modified Shembel would necessarily read upon the limitation of amended Claim 1 requiring that  “a plurality of molecules of said conductive material and a plurality of ring-shaped connecting units, and wherein respective of said plurality of the molecules of the conductive material are connected to each other by a corresponding one of said plurality of ring-shaped connecting units to form a ring- shaped three-dimensional structure of said respective molecules of said conductive material, thus forming said coating material to contain a plurality of said ring-shaped three-dimensional structures of said conductive material molecules” (newly added limitation), as the components, amounts, and processing steps of modified Shembel are the same as those of Claim 1.
	Likewise, Shembel as modified by Liu and Wang reads upon the limitations of Claim 7 which were found in Claims 7 and 10 (now incorporated in amended Claim 7) of the previously reviewed claim set as they read upon the same limitations in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724